EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 13-19 are cancelled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-19 directed to an invention non-elected without traverse.  Accordingly, claims 13-19 have been cancelled.
Drawings
The drawings were received on 10 February 2022.  These drawings are accepted.

Response to Arguments
Applicant’s arguments, in view of Applicant’s amendments to the instant claims and submission of replacement drawings, see entire response, filed 10 February 2022, with respect to all previous objections and rejections made by the Examiner, have been fully considered and are persuasive.  All rejections and objections have been withdrawn. 


Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of specifically recited ports and their associated fluidic connections between two chromatography systems and recited collection needle, modifier module/supply and sample storage element/loop were not reasonably found in the prior art.  U.S. 7,797,989 to Swart et al., and other references cited by the Examiner and Applicant disclose some of the elements and associated ports, but not all the elements/connections recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/JOHN FITZGERALD/Primary Examiner, Art Unit 2861